Citation Nr: 0607463	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  05-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed pulmonary 
emphysema.  

2.  Entitlement to service connection for claimed asbestosis.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1949 to December 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal of rating decisions of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in September 2005.  

On this form, the veteran checked the box that stated he 
wanted a BVA hearing at a local VA office before the Board.  
The veteran has not yet been scheduled for such a hearing.  

Therefore, the Board finds that this case must be remanded in 
order to afford the veteran the requested hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for the requested hearing before a 
Veterans Law Judge at the RO.  Based on 
the veteran's response, the RO should 
undertake all indicated action to assist 
him with his claim.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

